Citation Nr: 0413583	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  02-07 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for joint pain, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for fatigue and sleep 
disturbance, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for diarrhea with 
gastrointestinal problems, to include as due to an 
undiagnosed illness.

5.  Entitlement to a compensable rating for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to April 
1990, and from December 1990 to June 1991.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which established service connection for right ear 
hearing loss evaluated as noncompensable (zero percent 
disabling) and denied the other issues currently on appeal.

For the reasons stated below, the Board finds that a remand 
is required with respect to the veteran's claim of service 
connection for joint pain, claimed as due to an undiagnosed 
illness.  Accordingly, this issue will be REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify you if further action is required on your 
part.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

3.  The competent medical evidence contains no objective 
signs or symptoms documenting the veteran's complaints of 
sleep disturbance or fatigue. 

4.  The veteran's headaches have been diagnosed as a chronic 
migraine disorder.

5.  The veteran's gastrointestinal problems have been 
diagnosed as gastroenteritis, dyspepsia, and gastroesophageal 
reflux disease (GERD).

6.  The preponderance of the competent medical evidence is 
against a finding that the veteran's chronic migraine 
disorder, gastroenteritis, dyspepsia, and GERD are causally 
related to his active service.

7.  The veteran's nonservice-connected left ear is not 
manifest by total deafness.

8.  The competent medical evidence reflects that the severity 
of the veteran's service-connected right ear hearing loss 
corresponds to Roman Numeral II on Table VI.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for headaches, sleep 
disturbance, fatigue, and diarrhea with gastrointestinal 
problems, to include as due to an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2003).

2.  The criteria for a compensable evaluation for the 
veteran's service-connected right ear hearing loss are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.85, Diagnostic Code 
6100 (1998 and 2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100  et seq.; 
38 C.F.R. § 3.159.  The VCAA, which became law on November 9, 
2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
held that a VCAA notice must be provided to a claimant before 
the " initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Here, the RO sent the necessary preadjudication notice to the 
veteran by correspondence dated in August 2001 and November 
2001, which were clearly before the March 2002 rating 
decision.  The August 2001 correspondence specifically 
addressed the claim of service connection for hearing loss, 
while the November 2001 correspondence addressed the 
requirements for a grant of service connection due to an 
undiagnosed illness.  Moreover, this correspondence informed 
the veteran of what information and evidence he must submit, 
what information and evidence will be obtained by VA, and the 
need for the veteran to submit any evidence in his possession 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holdings in Quartuccio, supra, and Pelegrini, supra.  

The Board acknowledges that neither correspondence 
specifically addressed a claim for a higher initial rating.  
However, VA's Office of General Counsel indicated in 
VAOPGCPREC 8-2003 that when VA receives a Notice of 
Disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a Statement of 
the Case (SOC) if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  Precedential opinions of VA's General Counsel 
are binding on the Board.  38 U.S.C.A. § 7104(c).  The Board 
further notes that the May 2002 SOC included the criteria for 
a higher initial rating, while the December 2002 SOC on the 
undiagnosed illness claims included a summary of the relevant 
VCAA regulatory provisions of 38 C.F.R. § 3.159.  Based on 
the foregoing, the Board finds that the veteran was notified 
and aware of what information and evidence was needed to 
substantiate his claims, as well as what information and 
evidence he must submit, what information and evidence will 
be obtained by VA, and the need for him to submit any 
evidence in his possession that was relevant to the claim.  
Therefore, there is no further duty to notify.  

Regarding the duty to assist, the Board notes that it does 
not appear that the veteran has identified any pertinent 
evidence that has not been obtained or requested by the RO.  
He has also been accorded various VA medical examinations in 
conjunction with these claims.  Further, both the veteran and 
his representative have been accorded the opportunity to 
present evidence and argument in support of his claims.  
Thus, the Board concludes that the duty to assist has been 
satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.




I.  Service Connection

Background.  The veteran has asserted that he has experienced 
joint pain (mainly in the shoulders, but not limited to), 
headaches, fatigue, sleep disturbances, diarrhea, and 
gastrointestinal symptoms since his service in the Persian 
Gulf War.  He has submitted lay statements in support of this 
assertion, one of which is from his spouse.

The veteran's DD Form 214 confirms that he had service in the 
Southwest Asia theater of operations during the Persian Gulf 
War from December 1990 to May 1991.

The veteran's service medical records show no findings 
indicative of treatment for chronic headaches, sleep 
disturbance, fatigue, diarrhea, or other gastrointestinal 
problems.  Granted, he was treated in January 1990 for 
complaints of passing out while in boot camp.  Assessment was 
questionable syncope, and positive dehydration.  

On his November 1988 enlistment examination and a subsequent 
April 1990 service examination, the veteran's head, abdomen, 
genitourinary (GU) system, and neurologic system were all 
clinically evaluated as normal.  Further, on a November 1988 
Report of Medical History he indicated that he had not 
experienced swollen or painful joints, frequent or severe 
headache, cramps in his legs, frequent indigestion, stomach 
trouble, or frequent trouble sleeping.  No discharge 
examination appears to be of record.  However, a January 1993 
statement of understanding and intent from the veteran's 
branch of military service reported that he was being 
processed for discharge by reason of being found not 
physically qualified for retention in the Reserves due to a 
history of chronic migraine headaches, incapacitating, as 
well as high blood pressure.

The evidence of record also includes various private and VA 
medical records which, together, cover a period from 1990 to 
2003.  Among other things, records dated in March 1990 note 
that the veteran had a history of headaches, dizziness, and 
had had 4 syncopal episodes in the past month.  Moreover, 
records dated in 1992 and 1995 show treatment from migraine 
and vascular headaches.  For example, records dated in 
February 1992 note that he complained of headaches which he 
reported began to occur frequently in 1990.  He also reported 
that prior to that time he had had headaches on occasion.  
His past medical history was reported as being significant 
only for loss of consciousness due to the headaches.  
Further, his family history was significant for a mother with 
migraines.  Additional records dated that same month note 
that his headaches had worsened since he started a job where 
he was around acetone odor a good bit, and that he recently 
started a third shift and skipping meals.  It was opined that 
all of these were contributing to his headaches, although 
there was a family component as well.

Records dated in September 1993 note that the veteran was 
treated for complaints of diarrhea, cramping in the lower 
abdomen, and nausea of 2 weeks duration.  It was noted that 
these complaints were secondary to eating at a restaurant.  
Assessment was gastroenteritis, probably secondary to food 
poisoning by history.

Subsequent records dated in March 1999 note that the veteran 
reported a six-month history of stomach problems.  He 
reported that he had never had these before, but it 
particularly bothered him after every single meal.  He denied 
any diarrhea, blood in his stools, or vomiting.  Diagnosis 
following examination of the veteran was dyspepsia.  
Moreover, the clinician indicated that some of the veteran's 
indigestion was caused by the fact that he had had 
approximately 15 pounds of weight gain since 1997, and was 
not as active as he used to be.

Records dated in April 1999 note that the veteran was doing 
well on Prevacid, that he had really been watching what he 
ate, and that he had lost 3 pounds in the past 2 weeks.  
Assessments were dyspepsia and tobacco abuse.  Further, a 
barium swallow conducted that same month revealed a normal 
esophagram.

In November 2001, the veteran underwent multiple VA medical 
examinations in conjunction with this case including a 
general medical examination, a joints examination, and a 
brain and spinal cord examination.

At the VA general medical examination, the veteran complained 
of hearing, headaches, sleep, diarrhea, joints, fatigue, 
gastrointestinal symptoms, and "Gulf War Syndrome."  He 
reported that even as a child in sixth grade he experienced 
migraine headaches, although they were not very frequent.  
Since coming home from the Gulf War, he had experienced very 
severe nightmares about the Gulf War, which subsided after 
about six months.  However, around that same time he 
developed symptoms of "heartburn," which he described as 
burning chest pain associated with belching.  Nevertheless, 
he reported that he never saw a doctor about a barium swallow 
or esophagogastroduodenoscopy, nor was he ever on 
prescription strength medicine for it.  In addition to 
providing further details about his migraine headaches, he 
reported multiple joint complaints involving mostly his 
shoulders, hips, and knees.  He reported that he had never 
had any swelling or redness of the joints, and he had never 
had shoulder dislocation.  He also described some mild 
fatigue.  Moreover, he continued to have some difficulty 
sleeping, that he snored very loudly at night (per his wife), 
but that he was not known yet to have apneic spells and never 
had a sleep study for sleep apnea.  

On examination, the veteran was found to be in no acute 
distress, alert and oriented times four, pleasant and 
cooperative.  Examination of the head and neck was normal.  
His heart was found to have regular rate and rhythm without 
murmur.  Lungs were clear to auscultation.  Abdominal 
examination was also found to be normal.  Moreover, his 
extremities were without cyanosis, clubbing, or edema.  No 
medical disabilities appear to have been diagnosed on this 
examination.

At the VA joints examination, it was noted that the veteran 
had been examined for Gulf War Syndrome with a multiple 
constellation of symptoms, that he had no past surgical 
history, and no acute injury noted.  Regarding his joint 
complaints, it was noted that these primarily involved his 
shoulders, and that he had undergone bilateral injections 
from his most recent orthopedist.  He also complained of hip 
pain, which he descried as dull and aching similar to his 
shoulder pain, and worse with sitting for long periods of 
time or lying on his back.  Further, he complained of knee 
pain, particularly on walking long distances.  He described 
this pain as aching, and that his shoulders were worse.  
Additionally, he reported that he could not sleep on his 
shoulders, and that he had difficulty lifting particularly 
heaving objects from the ground or above head.  Following 
examination of the veteran, the examiner's overall assessment 
was multiple joint complaints including hips and knees 
without evidence of intra-articular pathology, bilateral 
shoulder pain with signs and symptoms consistent with 
impingement versus subacromial bursitis.

At the VA brain and spinal cord examination, the veteran 
reported daily, constant headaches, and described the 
severity thereof.  He also reported that he took Excedrin 
Migraine on a daily basis, with a minimum use of two tablets 
per day and maximum use of five tablets per day.  In 
addition, he complained of gastrointestinal symptoms of 
heartburn, for which he took five to ten antacid tablets per 
day.  Moreover, he complained of pain in his joints - knees, 
hips, and shoulders.  He reported that these joints ached on 
a constant basis, and sometimes they had a catch and sharp 
pain.  Following examination of the veteran, the examiner 
commented that there was no suggestion of fibromyalgia as a 
diagnosis.  Overall impression was that the veteran had a 
rebound headache or medication rebound headache or 
transformed migraine, which was most probably related to his 
excess use of Excedrin.  In turn, the examiner opined that 
the veteran's gastrointestinal complaints may also be related 
to his excess use of Excedrin.

Records dated in July 2002 note that the veteran complained 
of multiple problems, including history of migraine headaches 
since military service, occasional diarrhea/loose stools 
and/or constipation, as well as recurrent indigestion/reflux.  
Impressions following examination of the veteran included 
migraine headaches and GERD.

No competent medical evidence is of record which relates the 
veteran's purported disabilities to his active service.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War who exhibit objective 
indications of chronic disability manifested by one or more 
specific signs or symptoms, such disability may be service 
connected provided that it became manifest during active 
service in the Southwest Asia theater of operations or to a 
degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317(a)(1).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  38 C.F.R. § 
3.317(a)(4).

By regulation, VA has determined that "undiagnosed 
illnesses" may include, inter alia, symptoms such as 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms and cardiovascular signs 
or symptoms.  38 C.F.R. § 3.317(b).  

The Board further observes that, on December 27, 2001, the 
President signed into law H.R. 1291, the Veterans Education 
and Benefits Expansion Act of 2001, Public Law No. 107-103, 
115 Stat. 976, which contains, among other things, new 
provisions relating to Persian Gulf veterans.  Section 202 of 
the new statute expands the definition of "qualifying 
chronic disability" to include not only undiagnosed illness, 
but also "a medically unexplained chronic multi-symptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that was defined by a cluster of 
signs or symptoms;" and any diagnosed illness the Secretary 
determined in regulations to warrant a presumption of service 
connection.  These changes have been codified at 38 U.S.C.A. 
§ 1117(a)(2) and 38 C.F.R. § 3.317(a)(2).  However, it is 
noted that the Secretary has not yet identified any diagnosed 
illness in the regulations as warranting presumptive service 
connection pursuant to 38 U.S.C.A. § 1117.  In addition, 
section 202 expanded the presumptive period from December 31, 
2001, to September 30, 2011.  See also VBA Fast Letter 02-04 
(January 17, 2002).  


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for headaches, sleep disturbance, 
fatigue, and diarrhea with gastrointestinal problems, to 
include as due to an undiagnosed illness.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Nothing on file shows that the veteran has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  See Espiritu, supra.  The same is 
true for the individuals who submitted lay statements in 
support of his claim.  Consequently, while he is competent as 
a lay person to describe his visible symptomatology, his 
contentions, and those in the lay statements, cannot 
constitute competent medical evidence.  38 C.F.R. 
§ 3.159(a)(1).  

The Board notes that the record clearly reflects that the 
veteran served in the Southwest Asia theater of operations 
during the Persian Gulf War.  As such, the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 must be considered 
in the instant case.

Initially, the Board notes that despite the veteran's 
complaints of sleep disturbance and fatigue, there is no 
competent medical evidence of record which documents any 
diagnosis of or treatment for such disorders.  The November 
2001 VA general medical examiner noted, in part, that despite 
his complaints of sleep disturbance, he was not known yet to 
have apneic spells and never had a sleep study for sleep 
apnea.  In short, there is no evidence of record which 
indicate objective evidence of sleep disturbance and/or 
fatigue that is perceptible to an examining physician.  
Consequently, there is no objective indicator of these 
claimed disabilities, as required by 38 C.F.R. § 3.317(a)(3).  
Moreover, since he has not been diagnosed with any disability 
that is manifest by these complaints, it is axiomatic that he 
has not been diagnosed with chronic fatigue syndrome.  See 
38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2).  
Therefore, he is not entitled to a grant of service 
connection pursuant to the presumptive provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

The Board also finds that the veteran is not otherwise 
entitled to a grant of service connection for a disability 
manifest by sleep disturbance and/or fatigue as there is no 
competent medical evidence which diagnoses any such 
disability.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. §§ 
1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997), it was observed that 38 U.S.C.A § 1131, as well as 
other relevant statutes, only permitted payment for 
disabilities existing on and after the date of application 
for such disorders.  The Federal Circuit observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only 
presently existing conditions," and VA's interpretation of 
the law requiring a present disability for a grant of service 
connection was consistent with the statutory scheme.  
Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability).  Simply put, in the absence of 
proof of present disability there can be no valid claim.  

Turning to the veteran's claims of service connection for 
headaches, as well as diarrhea with gastrointestinal 
problems, the Board notes that the medical evidence does show 
treatment for such disabilities.  However, all of these 
complaints have been attributed to know clinical diagnoses.  
Specifically, migraine headaches, gastroenteritis, dyspepsia, 
and GERD.  As these complaints have been attributed to known 
clinical diagnoses he is not entitled to a grant of service 
connection pursuant to the undiagnosed illness provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

With respect to the issue of whether the veteran is otherwise 
entitled to a grant of service connection for these 
disabilities, the Board notes that medical records reflect 
that he reported in February 1992 that he had experienced 
frequent headaches since 1990, and in July 2002 he reported a 
history of migraine headaches since military service.  
However no additional comments or opinions were made 
regarding the veteran's reported history.  Bare transcription 
of history does not transform the information into competent 
medical evidence merely because the transcriber happens to be 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).

The Board also notes that no competent medical evidence is of 
record which relates the diagnoses of migraine headaches, 
gastroenteritis, dyspepsia, and GERD, to the veteran's active 
service.  In fact, there are competent medical opinions of 
record which are contrary to such a finding.  For example, 
records dated in February 1992 noted that there was a family 
component to his headaches, and that his headaches were being 
aggravated due to conditions associated with his employment.  
The September 1993 records indicated that the diagnosis of 
gastroenteritis was secondary to food poisoning, while the 
March 1999 records indicate that the dyspepsia was probably 
due to the veteran's weight gain.  No opinion as to the 
etiology of the GERD was indicated by the July 2002 records.  
Moreover, the November 2001 VA brain and spinal cord examiner 
opined that the headaches and gastrointestinal problems were 
due to excessive use of Excedrin.  No competent medical 
evidence is of record which refutes these opinions.

The Board acknowledges that the January 1993 statement of 
understanding and intent from the veteran's branch of 
military service reported that he was being processed for 
discharge by reason of being found not physically qualified 
for retention in the Reserves due, in part, to a history of 
chronic migraine headaches.  However, nothing in the record 
reflects that such a diagnosis was made during a period of 
active service.  As stated above, nothing in the service 
medical records indicated a diagnosis of or treatment for 
headaches during active service.  Thus, this evidence does 
not show that the veteran's migraine headaches were incurred 
in or aggravated by a period of active service.

In summary, the veteran's complaints of headaches, and 
diarrhea with gastrointestinal problems, have been attributed 
to known clinical diagnoses; and the only medical evidence to 
address the etiology of these diagnoses have indicated that 
they are due to circumstances and/or conditions other than 
active service.  Consequently, the Board must conclude that 
the preponderance of the evidence is against these claims.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for headaches, sleep disturbance, fatigue, 
and diarrhea with gastrointestinal problems, to include as 
due to an undiagnosed illness.  Accordingly, these claims 
must be denied.  

Since the preponderance of the evidence is against these 
claims, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

II.  Increased Rating

Background.  Service connection was established for right ear 
hearing loss as directly related to service by the March 2002 
rating decision.  A noncompensable rating was assigned, 
effective May 13, 1999.

The veteran essentially contends that he should be entitled 
to a compensable rating for his right ear hearing loss as it 
was incurred due to active service.  He has also asserted 
that the disability will only get worse.

The veteran underwent a VA audiological evaluation in 
November 2001 which revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
20
15
20
25
35
24
LEFT
15
10
20
20
30
20

Speech recognition scores were 88 percent for the right ear, 
and 92 percent for the left ear.  Moreover, the examiner 
commented that the results revealed hearing to be within 
normal limits through 3,000 hertz with a mild to moderate 
high frequency sensorineural hearing loss for the right ear.  
The left ear was within normal limits through 2,000 hertz, 
with a mild drop at 4,000 hertz, rising to within normal 
limits again at 6,000 to 8,000 hertz.  In addition, the 
speech perception thresholds were in agreement with the pure 
tone findings, and the word recognition scores were 
considered good at normal conversational level.

No other competent medical evidence appears to be of record 
which evaluates the severity of the veteran's hearing loss.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The veteran's hearing loss disability is rated in accordance 
with the provisions found at 38 C.F.R. §§ 4.85-4.87.  Current 
VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometry tests which average pure tone thresholds at 1000, 
2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.87; 
Diagnostic Codes 6100 to 6110.  The evaluation of hearing 
impairment applies a rather structured formula which is 
essentially a mechanical application of the rating schedule 
to numeric designations after audiology evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The criteria for rating diseases of the ear (and other sense 
organs) were amended effective June 10, 1999.  However, while 
the above noted schedular criteria for rating hearing loss 
(i.e. those that establish the eleven auditory acuity levels) 
have not changed and currently are located at 38 C.F.R. § 
4.85, Diagnostic Code 6100, the June 1999 amendment adds the 
provisions of 38 C.F.R. § 4.86 for evaluating exceptional 
patterns of hearing impairment.

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  38 
C.F.R. § 4.86.  Further, when the average pure tone threshold 
is 30 decibels at 1000 Hertz, and 70 decibels or more at 2000 
Hertz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  Id.

In addition, under the criteria in effect prior to June 10, 
1999, when only one ear is service connected, the nonservice-
connected ear is treated as normal for purposes of evaluating 
the service-connected hearing loss ear.  See Boyer v. West, 
210 F.3d 1351 (Fed. Cir. 2000); VAOPGCPREC 32-97.  Under the 
criteria in effect June 10, 1999, if impaired hearing is 
service-connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the nonservice-
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of I, subject to the provisions of 38 
C.F.R. § 3.383(a)(3), which pertain to total deafness in one 
ear as a result of service-connected disability and total 
deafness in the other ear as a result of nonservice-connected 
disability.  38 C.F.R. § 4.85(f)


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a compensable rating for his right ear hearing loss.

Initially, the Board notes that the November 2001 VA 
audiological evaluation does not show that the four specified 
frequencies are all 55 decibels or more.  Further, this 
evaluation does not show that the average pure tone threshold 
is at least 30 decibels at 1000 Hertz, and 70 decibels or 
more at 2000 Hertz.  Thus, the provisions of 38 C.F.R. 
§ 4.86, for evaluating exceptional patterns of hearing 
impairment, are not applicable in the instant case.   

As indicated above, the veteran is not service connected for 
left ear hearing loss.  Further, the competent medical 
evidence does not support a finding that he has total 
deafness in this ear.  See 38 C.F.R. § 3.383.  Therefore, 
under the law applicable both before and since June 10, 1999, 
his left ear is to be assigned Roman Numeral I for purposes 
of Table VII.  Moreover, even if the veteran's left ear was 
service connected for hearing loss, the results of the 
November 2001 VA audiological evaluation would correspond to 
Roman Numeral I under Table VI.  In short, the same result 
occurs.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The 
Board has the fundamental authority to decide a claim in the 
alternative.).

The results of the November 2001 VA audiological evaluation 
reflect that the veteran's right ear hearing loss warrants a 
Roman Numeral II pursuant to Table VI.  In turn, the Roman 
Numeral designations for the right and left ears correspond 
to the current noncompensable rating pursuant to Table VII.  
38 C.F.R. § 4.85.

As there is no other competent medical evidence of record 
which reflects the severity of the veteran's hearing loss, 
the Board must find that he does not meet or nearly 
approximate the criteria for a compensable rating for his 
right ear hearing loss.  In making this determination, the 
Board does not dispute that this disability was incurred in 
service.  However, the simple fact is that the competent 
medical evidence does not show any distinctive periods in 
which it was manifest by the criteria necessary for a 
compensable rating under the pertinent Diagnostic Code.  The 
Board also notes that this decision does not preclude the 
veteran from filing a new increased rating claim should the 
disability increase in severity.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a compensable rating for his right ear hearing loss.  Thus, 
the Board concludes that the preponderance of the evidence is 
against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert, supra; Ortiz, supra.


ORDER

Entitlement to service connection for headaches, to include 
as due to an undiagnosed illness, is denied.

Entitlement to service connection for fatigue and sleep 
disturbance, to include as due to an undiagnosed illness, is 
denied.

Entitlement to service connection for diarrhea with 
gastrointestinal problems, to include as due to an 
undiagnosed illness, is denied.

Entitlement to a compensable rating for right ear hearing 
loss is denied.



REMAND

With respect to the veteran's claim of service connection for 
joint pain, to include as due to an undiagnosed illness, the 
Board notes that the veteran underwent a VA fibromyalgia 
examination in August 2003.  This examination included 
objective findings regarding the shoulders and hips, as well 
as a determination as to whether he had fibromyalgia for VA 
compensation purposes.  As such, this examination contained 
relevant findings in regard to this claim, particularly in 
light of the changes enacted by the Veterans Education and 
Benefits Expansion Act of 2001, Public Law No. 107-103, 115 
Stat. 976.  However, even though the RO promulgated a rating 
decision later in August 2003 which, among other things, 
denied service connection for bursitis of both hips and 
fibromyalgia, no Supplemental Statement of the Case (SSOC) 
was promulgated as required by 38 C.F.R. § 19.9.  Further, 
there is no indication that the veteran waived initial 
consideration of this evidence by the RO pursuant to 
38 C.F.R. § 20.1304.  As such, this constitutes a procedural 
defect requiring correction by the RO.  See 38 C.F.R. 
§ 19.9.  Thus, a remand is required.

The RO should also undertake any additional development it 
deems necessary to ensure compliance with the requirements of 
the VCAA, to include its notification requirements.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  

2.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the claim of service 
connection for joint pain, to include as 
due to an undiagnosed illness, in light 
of any additional evidence added to the 
records assembled for appellate review, 
particularly the August 2003 VA 
fibromyalgia examination.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC which addresses all of the 
evidence obtained after the issuance of the last SSOC in 
March 2003, and provides an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



